Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 4, 1974, convicting him of robbery in the second and third degrees and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of robbery in the third degree and grand larceny *778in the third degree, and the sentences imposed thereon, and the counts on which said convictions are based are dismissed. As so modified, judgment affirmed. Under the facts of the instant case, defendant could not have committed the crime of robbery in the second degree pursuant to subdivision 1 of section 160.10 of the Penal Law, without having also committed the crimes of robbery in the third degree pursuant to section 160.05 of the Penal Law and grand larceny in the third degree pursuant to subdivision 5 of section 155.30 of the Penal Law. Accordingly, the guilty verdict on the count charging robbery in the second degree requires the dismissal of the inclusory concurrent counts (see CPL 300.40, subd 3, par [b]; see, also, People v Perez, 45 NY2d 204; People v Johnson, 39 NY2d 364). O’Connor, J. P., Rabin, Gulotta and Hargett, JJ., concur.